COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Arrington v. State

Appellate case number:   01-17-00859-CR

Trial court case number: 2318927

Trial court:             Criminal Court at Law No. 11 of Harris County

      It is ordered that the motion for en banc reconsideration is DENIED. All other pending
motions are DISMISSED.

Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, and Countiss.


Date: December 5, 2019